United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-5331                                                September Term, 2020
                                                                      1:19-cv-02379-KBJ
                                                      Filed On: October 15, 2020
Committee on the Judiciary of the United
States House of Representatives,

              Appellee

       v.

Donald F. McGahn, II,

              Appellant


       BEFORE:       Srinivasan, Chief Judge; Henderson, Rogers, Tatel, Garland,
                     Millett, Pillard, Wilkins, Katsas*, Rao*, and Walker, Circuit Judges

                                        ORDER

       Appellee’s petition for rehearing en banc and the response thereto were
circulated to the full court, and a vote was requested. Thereafter, a majority of the
judges eligible to participate voted in favor of the petition. Upon consideration of the
foregoing and the motion for invitation to file brief of amici curiae by former Members of
Congress in support of rehearing en banc and the lodged brief amici curiae, it is

     ORDERED that the motion be granted. The Clerk is directed to file the lodged
document. It is

      FURTHER ORDERED that the petition be granted. This case will be reheard by
the court sitting en banc. It is

       FURTHER ORDERED the court’s judgment filed August 31, 2020, be vacated. It
is

     FURTHER ORDERED that oral argument before the en banc court be heard on
Tuesday, February 23, 2021 at 9:30 a.m. It is



* Circuit Judge Katsas and Circuit Judge Rao did not participate in this matter.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-5331                                                September Term, 2020


        FURTHER ORDERED that, in addition to filing briefs electronically, the parties
file 30 paper copies of each of the briefs and the appendix, in accordance with the
following schedule:

              Brief for Appellant                November 16, 2020

              Appendix                           November 16, 2020

              Briefs for Amicus Curiae in
              Support of Appellant, if any       November 23, 2020

              Brief for Appellee                 December 16, 2020

              Briefs for Amicus Curiae in
              Support of Appellee, if any        December 23, 2020

              Reply Brief for Appellant          January 11, 2021

       In addition to addressing the full set of issues presented to the panel and raised
by the Committee’s petition for rehearing en banc, the parties are also directed to
address in their briefs whether the case would become moot when the Committee’s
subpoena expires upon the conclusion of the 116th Congress. See Comm. on the
Judiciary, U.S. House of Representatives v. Miers, 542 F.3d 909, 911 (D.C. Cir. 2008).

       To enhance the clarity of their briefs, the parties are urged to limit the use of
abbreviations, including acronyms. While acronyms may be used for entities and
statutes with widely recognized initials, briefs should not contain acronyms that are not
widely known. See D.C. Circuit Handbook of Practice and Internal Procedures 42-43
(2019); Notice Regarding Use of Acronyms (D.C. Cir. Jan. 26, 2010).

        Parties are strongly encouraged to hand deliver the paper copies of their briefs to
the Clerk's office on the date due. Filing by mail may delay the processing of the brief.
Additionally, counsel are reminded that if filing by mail, they must use a class of mail
that is at least as expeditious as first-class mail. See Fed. R. App. P. 25(a). All briefs
and appendices must contain the date that the case is scheduled for oral argument at
the top of the cover. See D.C. Cir. Rule 28(a)(8).




                                            Page 2
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-5331                                                September Term, 2020

       Because the briefing schedule is keyed to the date of argument, the court will
grant requests for extension of time limits only for extraordinarily compelling reasons.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk




                                          Page 3